Title: From George Washington to James Ross, 11 June 1796
From: Washington, George
To: Ross, James


        
          Dear Sir,
          Philadelphia 11th June 1796.
        
        I should not have given you the trouble of receiving a letter from me at this time, but for the purpose of explaining a mistake which in a degree implicates you.
        Two or three days ago a person (whose name I did not ask) called upon me to pay me, at the request he said of Colo. Shreve, £100 on account of the Land he had purchased of me. I told him I would not receive money from that Gentleman in driblets; that nothing less than the whole Second payment, which was £600 & inter[es]t, would be received; and that, if I was thus trifled with by Colo. Shreve, I would have recourse to other means to obtain a more punctual compliance with our bargain.
        This reply produced a further offer, to the amount I think, in the whole of £300; but conceiving as I did, at that moment, that the whole second Instalment was due, I refused this sum also. Nor was it before this morning it occurred to me, that in April last,

you paid me Eleven hundred and Sixty dollars in part of this Instalment.
        Having made this discovery too late to rectify it with the person who was charged with a payment, by Colo. Shreve, and having authorised that person to inform him that nothing short of the whole sum due, would content me; I feel it incumbent on me to give you this explanation of the matter; and through you, (if an occasion should present) of making it known to Colo. Shreve.
        I think it not improbable that the person I allude to (not knowing his name) with the aid of the 1160 dollars received from you, would have paid the whole sum due on the second instalment with interest agreeable to the Articles; for he is a purchaser from Shreve, of part of the Tract, at a price very considerably advanced.
        Not knowing whether Mr Chas Morgan is living or dead, or what has been done relatively to the Rents which was due on the Land, will you permit me, to request the favor of you, to ask him (if in being) or Colo. Shreve, when I am to receive it. I am in the same predicament with respect to the Rents of the Land on Millers run, & shall be equally obliged by your enquiries concerning it whenever it shall fall in your way. With very great esteem & regd I am—Dear Sir Your Obedt Servt
        
          Go: Washington
        
        
          P.S. For the government of those who may have business to transact with me, I add, that on Monday or Tuesday next, I shall leave this City for Virginia; that I shall return to it again myself before the first day of September; and shall remain here until the middle or 20th of the Month.
          
            G.W.
          
        
      